DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beier et al. (DE 10 2005 006977 A1).  Beier et al. disclose an armrest (1) comprising: an armrest subframe (3) configured to couple to a seat or an arm (5) of the seat comprising: a coupler (7) configured to attach the armrest subframe to the seat or arm of the seat; and a slot (25) within a face of the armrest subframe configured to receive a stop pin (26); an arm pad (2) operatively coupled to the armrest subframe and configured to slide alongside the armrest subframe, comprising: a plurality of grooves (15) formed on one edge of the armrest subframe; the stop pin (26), wherein the stop pin (indirectly) restricts the translation of the arm pad along the armrest subframe (via latch (16,23)); and a spring anchor (9a); and a lever (16) comprising: a fulcrum (12) rotationally coupled to at least one of the armrest subframe, the seat, or the arm of the seat; a lock end (24) comprising a locking pin (23) configured to engage one or more grooves of the plurality of grooves; and an actuating end (17); wherein a movement of the actuating end at least one of engages or disengages the lock end from the one or more grooves of the plurality of .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beier et al.  Beier et al shows all of the teachings of the claimed invention therefore the method steps as claimed would have been incorporated within the use of the invention as taught by Beier et al.

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  KR 20020045064 A and  CN 101386282 A show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
March 12, 2022